Case 1:18-cv-00937-CFC-MPT Document 31 Filed 01/03/19 Page 1 of 13 PageID #: 1869



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

  RETAILMENOT, INC.,                               )
                                                   )
                        Plaintiff,                 )
                                                   )   C.A. No. 18-937 (CFC) (MPT)
                 v.                                )
                                                   )   JURY TRIAL DEMANDED
  HONEY SCIENCE CORP.,                             )
                                                   )
                        Defendant.                 )


                         RETAILMENOT INC.’S ANSWER TO
              HONEY SCIENCE CORP.’S FIRST AMENDED COUNTERCLAIMS

         Plaintiff RetailMeNot, Inc. (“RetailMeNot”) respectfully submits its Answer in response

  to the first amended counterclaims of Defendant Honey Science Corp. (“Honey”). RetailMeNot

  denies that Honey is entitled to the relief requested. RetailMeNot denies all allegations in the

  counterclaims unless specifically admitted herein. For ease of reading, RetailMeNot repeats the

  section headings in the counterclaims; to the extent such headings include or infer allegations,

  RetailMeNot denies them.

                                     NATURE OF THE ACTION

         1.      RetailMeNot admits that it is the named assignee of U.S. Patent No. 9,626,688

  (“the ’688 Patent”), U.S. Patent No. 9,639,853 (“the ’853 Patent”), U.S. Patent No. 9,953,335

  (“the ’335 Patent”), and U.S. Patent No. 9,965,769 (“the ’769 Patent”).

         2.      Denied.

         3.      Denied.

         4.      RetailMeNot admits that the face of U.S. Patent No. 10,140,625 (“the ’625

  Patent”) names Honey as assignee. RetailMeNot lacks knowledge or information sufficient to

  admit or deny the remaining allegations in this paragraph and, on that basis, denies them.
Case 1:18-cv-00937-CFC-MPT Document 31 Filed 01/03/19 Page 2 of 13 PageID #: 1870



          5.     Denied.

          6.     RetailMeNot admits that it offers the RetailMeNot Genie browser extension.

  RetailMeNot denies the remaining allegations of this paragraph.

                                    FACTUAL BACKGROUND

  A.      Honey’s History and Business

          7.     RetailMeNot is without knowledge or information sufficient to form a belief as to

  the truth of the allegations in this paragraph and therefore denies them.

          8.     RetailMeNot admits, on information and belief, that Ryan Hudson and George

  Ruan are co-founders of Honey. RetailMeNot admits that there exist retail websites that offer

  coupon codes that may or may not work when applied by a user. RetailMeNot admits that

  Honey has made and has commercially released a browser extension that, among other things,

  finds and applies coupon codes at checkout online. RetailMeNot admits, on information and

  belief, that Honey had released the Honey browser extension at least by 2012. RetailMeNot is

  without knowledge or information sufficient to form a belief as to the truth of the remaining

  allegations in this paragraph and therefore denies them.

          9.      RetailMeNot admits that Honey has been listed as an “Editor’s Pick” on the

  Google Chrome Web Store. RetailMeNot is without knowledge or information sufficient to

  form a belief as to the truth of the remaining allegations in this paragraph and therefore denies

  them.

          10.    RetailMeNot is without knowledge or information sufficient to form a belief as to

  the truth of the allegations in this paragraph and therefore denies them.




                                                   2
Case 1:18-cv-00937-CFC-MPT Document 31 Filed 01/03/19 Page 3 of 13 PageID #: 1871



          11.    RetailMeNot admits that it filed the complaint in this suit on June 25, 2018.

  RetailMeNot is without knowledge or information sufficient to form a belief as to the truth of the

  remaining allegations in this paragraph and therefore denies them.

  B.      RetailMeNot’s Business

          12.    RetailMeNot admits that Exhibit A to Honey’s Answer is a partial printout of a

  webpage from RetailMeNot’s website at http://www.retailmenot.com/corp/, as of the Sept. 17,

  2018 print date. RetailMeNot admits that Exhibit A includes the following statement: “Engage

  consumers and influence purchase decisions both online and in stores using strategic promotions,

  deals and discounts,” which is accompanied by a video entitled, “RetailMeNot: Driving Growth

  through the Power of Savings.” RetailMeNot denies the remaining allegations of this paragraph.

          13.    RetailMeNot admits that its equities were publicly traded on the NASDAQ,

  starting in 2013. RetailMeNot admits that Exhibits B to E to Honey’s Answer purport to be

  copies of RetailMeNot’s Form 10-Ks from 2013 through 2016, respectively. RetailMeNot

  admits that its Form 10-Ks from 2014 to 2016 include the following statements: “We believe our

  primary competition is from other digital offer websites ....” RetailMeNot denies the remaining

  allegations of this paragraph, including that its 2013 Form 10-K includes the same statement;

  instead, it states the following: “We believe that our primary competition is from other digital

  coupon websites ....”

          14.    RetailMeNot admits that Exhibit F to Honey’s Answer purports to be a 2014

  article from the Wall Street Journal. The publication speaks for itself. To the extent that this

  paragraph contains other allegations, RetailMeNot is without knowledge or information

  sufficient to form a belief as to the truth of those remaining allegations and therefore denies

  them.




                                                  3
Case 1:18-cv-00937-CFC-MPT Document 31 Filed 01/03/19 Page 4 of 13 PageID #: 1872



          15.    RetailMeNot admits that Exhibit G to Honey’s answer purports to be a 2015

  article from the Wall Street Journal. The publication speaks for itself. To the extent that this

  paragraph contains other allegations, RetailMeNot is without knowledge or information

  sufficient to form a belief as to the truth of those remaining allegations and therefore denies

  them.

          16.    RetailMeNot admits that it was purchased in May 2017 and that its stock is no

  longer publicly traded.

          17.    RetailMeNot admits that, in June 2017, it released RetailMeNot Genie, a browser

  extension that, among other things, automatically finds and applies coupon codes at checkout

  online. RetailMeNot further admits, on information and belief, that Honey released its browser

  extension at some point in 2012. RetailMeNot is without knowledge or information sufficient to

  form a belief as to Honey’s allegation that RetailMeNot Genie was launched at least five years

  after Honey first commercially released its browser extension, and therefore denies the same.

  G. [sic]       The Honey Patent

          18.    RetailMeNot admits that the ’625 Patent is entitled “Systems and Methods for

  Interfacing With a Website to Modify Content,” and issued on November 27, 2018.

  RetailMeNot admits that Ryan David Hudson and George Ruan are named as inventors on the

  face of the ’625 Patent, and that Honey is the named assignee on the face of the ’625 Patent.

  RetailMeNot admits that Exhibit H attached to Honey’s First Amended Answer and

  Counterclaims purports to be a copy of the ’625 Patent. RetailMeNot lacks knowledge or

  information sufficient to admit or deny the remaining allegations in this paragraph and, on that

  basis, denies them.




                                                  4
Case 1:18-cv-00937-CFC-MPT Document 31 Filed 01/03/19 Page 5 of 13 PageID #: 1873



         19.    This paragraph characterizes the invention of the ’625 Patent, which speaks for

  itself. RetailMeNot denies the remaining allegations of this paragraph.

         20.    This paragraph characterizes the invention of the ’625 Patent, which speaks for

  itself. RetailMeNot denies the remaining allegations of this paragraph.

         21.    Admitted.

         22.    Denied.

  H.     RetailMeNot’s [Alleged] Infringement

         23.    RetailMeNot admits that RetailMeNot Genie is available for the Google Chrome

  browser and Mozilla Firefox browser.      RetailMeNot denies the remaining allegations of this

  paragraph.

         24.    RetailMeNot admits that the operation of RetailMeNot Genie involves the use of

  coupon codes under certain circumstances. RetailMeNot denies the remaining allegations of this

  paragraph.

         25.    RetailMeNot admits that RetailMeNot Genie operates via browser software

  installed on a user’s device, and that such software may communicate with RetailMeNot’s

  servers and the Internet. RetailMeNot admits that the operation of RetailMeNot Genie may, in

  certain circumstances, involve the use of coupon codes, interacting with merchant websites, and

  displaying certain graphical input fields, including buttons.     RetailMeNot admits that the

  screenshot reproduced in paragraph 25 of the First Amended Answer and Counterclaims purports

  to depict the operation of RetailMeNot Genie. RetailMeNot lacks knowledge or information

  sufficient to admit or deny the remaining allegations in this paragraph, including whether

  RetailMeNot Genie generates the particular display of the screenshot reproduced in this

  paragraph. On that basis, RetailMeNot denies the remaining allegations of this paragraph.




                                                  5
Case 1:18-cv-00937-CFC-MPT Document 31 Filed 01/03/19 Page 6 of 13 PageID #: 1874



         26.     RetailMeNot admits that the operation of RetailMeNot Genie may, in certain

  circumstances, involve the use of coupon codes and the display of a graphical input field.

  RetailMeNot admits that the screenshot reproduced in paragraph 26 of the First Amended

  Answer and Counterclaims purports to depict the operation of RetailMeNot Genie. RetailMeNot

  lacks knowledge or information sufficient to admit or deny the remaining allegations in this

  paragraph, including whether RetailMeNot Genie generates the particular display of the

  screenshot reproduced in this paragraph. On that basis, RetailMeNot denies the remaining

  allegations of this paragraph.

         27.     RetailMeNot admits that, in certain circumstances, the operation of RetailMeNot

  Genie may involve the use of coupon codes.         RetailMeNot admits that the screenshots

  reproduced in paragraph 27 of the First Amended Answer and Counterclaims purport to depict

  the operation of RetailMeNot Genie. RetailMeNot lacks knowledge or information sufficient to

  admit or deny the remaining allegations in this paragraph, including whether RetailMeNot Genie

  generates the particular displays of the screenshots reproduced in this paragraph, and those

  allegations regarding the behavior of various coupons. On that basis, RetailMeNot denies the

  remaining allegations of this paragraph.

         28.     RetailMeNot admits that it makes available RetailMeNot Genie to its users.

  RetailMeNot admits that its users may make use of coupon codes provided by RetailMeNot

  Genie. RetailMeNot admits that, in certain circumstances, it may receive monetary commissions

  from the use of coupon codes by its users. RetailMeNot denies that such activities constitute,

  induce, contribute to, or cause RetailMeNot to be liable for infringement, and denies any

  remaining allegations of this paragraph.

         29.     Denied.




                                                6
Case 1:18-cv-00937-CFC-MPT Document 31 Filed 01/03/19 Page 7 of 13 PageID #: 1875



  I.     [Alleged] Harm to Honey

         30.     RetailMeNot admits that Honey offers to consumers, and on information and

  belief develops, a Honey Browser extension that, in certain circumstances, may apply coupon

  codes on behalf of a consumer. RetailMeNot lacks knowledge or information sufficient to admit

  or deny the remaining allegations in this paragraph and, on that basis, denies them.

         31.     RetailMeNot admits that certain merchants and affiliate networks may, in certain

  circumstances, pay commissions when an extension provider refers a user to make a purchase.

  RetailMeNot denies the remaining allegations of this paragraph.

         32.     RetailMeNot denies that there are no acceptable non-infringing alternatives

  available to RetailMeNot. RetailMeNot lacks knowledge or information sufficient to admit or

  deny the remaining allegations in this paragraph and, on that basis, denies them.

                                   JURISDICTION AND VENUE

         33.     RetailMeNot admits, on information and belief, that Honey is a corporation

  organized and existing under the laws of Delaware, having its principal place of business in Los

  Angeles, California.

         34.     Admitted.

         35.     Admitted.

         36.     Admitted.

         37.     Admitted that for the purposes of this specific case only, RetailMeNot consents to

  personal jurisdiction of this Court.

         38.     Admitted.

         39.     RetailMeNot admits that Honey denies that it infringes any valid, enforceable

  claim of RetailMeNot’s Patents-in-Suit; otherwise denied.




                                                  7
Case 1:18-cv-00937-CFC-MPT Document 31 Filed 01/03/19 Page 8 of 13 PageID #: 1876



         40.        Admitted.

                        COUNTERCLAIM ONE
    (DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF THE ’688 PATENT)

         41.        RetailMeNot restates and incorporates by reference each of the above responses

  to the allegations in paragraphs 1–40 of Honey’s counterclaims.

         42.        Admitted.

         43.        RetailMeNot   admits   that   Honey   denies    RetailMeNot’s   allegations   of

  infringement; otherwise denied.

         44.        Admitted.

         45.        Denied.

                          COUNTERCLAIM TWO
         (DECLARATORY JUDGMENT OF INVALIDITY OF THE ’688 PATENT)

         46.        RetailMeNot restates and incorporates by reference each of the above responses

  to the allegations in paragraphs 1–45 of Honey’s counterclaims.

         47.        Admitted.

         48.        RetailMeNot admits that Honey denies that the ’688 Patent is valid and that

  Honey asserts that the ’688 Patent is invalid. RetailMeNot denies the remaining allegations of

  this paragraph.

         49.        Denied.

         50.        Admitted.

         51.        Denied.

                       COUNTERCLAIM THREE
    (DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF THE ’853 PATENT)

         52.        RetailMeNot restates and incorporates by reference each of the above responses

  to the allegations in paragraphs 1–51 of Honey’s counterclaims.




                                                   8
Case 1:18-cv-00937-CFC-MPT Document 31 Filed 01/03/19 Page 9 of 13 PageID #: 1877



         53.        Admitted.

         54.        RetailMeNot    admits   that   Honey   denies   RetailMeNot’s    allegations     of

  infringement; otherwise denied.

         55.        Admitted.

         56.        Denied.

                         COUNTERCLAIM FOUR
         (DECLARATORY JUDGMENT OF INVALIDITY OF THE ’853 PATENT)

         57.        RetailMeNot restates and incorporates by reference each of the above responses

  to the allegations in paragraphs 1–56 of Honey’s counterclaims.

         58.        Admitted.

         59.        RetailMeNot admits that Honey denies that the ’853 Patent is valid and that

  Honey asserts that the ’853 Patent is invalid. RetailMeNot denies the remaining allegations of

  this paragraph.

         60.        Denied.

         61.        Admitted.

         62.        Denied.

                        COUNTERCLAIM FIVE
    (DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF THE ’335 PATENT)

         63.        RetailMeNot restates and incorporates by reference each of the above responses

  to the allegations in paragraphs 1–62 of Honey’s counterclaims.

         64.        Admitted.

         65.        RetailMeNot    admits   that   Honey   denies   RetailMeNot’s    allegations     of

  infringement; otherwise denied

         66.        Admitted.

         67.        Denied.




                                                    9
Case 1:18-cv-00937-CFC-MPT Document 31 Filed 01/03/19 Page 10 of 13 PageID #: 1878



                          COUNTERCLAIM SIX
         (DECLARATORY JUDGMENT OF INVALIDITY OF THE ’335 PATENT)

         68.        RetailMeNot restates and incorporates by reference each of the above responses

  to the allegations in paragraphs 1–67 of Honey’s counterclaims.

         69.        Admitted.

         70.        RetailMeNot admits that Honey denies that the ’335 Patent is valid and that

  Honey asserts that the ’335 Patent is invalid. RetailMeNot denies the remaining allegations of

  this paragraph.

         71.        Denied.

         72.        Admitted.

         73.        Denied.

                       COUNTERCLAIM SEVEN
    (DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF THE ’769 PATENT)

         74.        RetailMeNot restates and incorporates by reference each of the above responses

  to the allegations in paragraphs 1–73 of Honey’s counterclaims.

         75.        Admitted.

         76.        RetailMeNot    admits   that   Honey   denies   RetailMeNot’s    allegations     of

  infringement; otherwise denied.

         77.        Admitted.

         78.        Denied.

                         COUNTERCLAIM EIGHT
         (DECLARATORY JUDGMENT OF INVALIDITY OF THE ’769 PATENT)

         79.        RetailMeNot restates and incorporates by reference each of the above responses

  to the allegations in paragraphs 1–78 of Honey’s counterclaims.

         80.        Admitted.




                                                   10
Case 1:18-cv-00937-CFC-MPT Document 31 Filed 01/03/19 Page 11 of 13 PageID #: 1879



            81.     RetailMeNot admits that Honey denies that the ’769 Patent is valid and that

  Honey asserts that the ’769 Patent is invalid. RetailMeNot denies the remaining allegations of

  this paragraph.

            82.     Denied.

            83.     Admitted.

            84.     Denied.

                                     COUNTERCLAIM NINE
                              (INFRINGEMENT OF THE ’625 PATENT)

            85.     RetailMeNot restates and incorporates by reference each of the above responses

  to the allegations in paragraphs 1–84 of Honey’s counterclaims.

            86.     Denied.

            87.     Denied.

            88.     Denied.

            89.     Denied.

            90.     Denied.

            91.     Denied.

            92.     Denied.

                         RESPONSE TO HONEY’S PRAYER FOR RELIEF

            RetailMeNot denies that Honey is entitled to any of the relief requested in its Prayer for

  Relief.

                                         GENERAL DENIAL

            RetailMeNot further denies each and every allegation to which RetailMeNot has not

  specifically admitted, denied, or otherwise responded to herein.




                                                    11
Case 1:18-cv-00937-CFC-MPT Document 31 Filed 01/03/19 Page 12 of 13 PageID #: 1880




                                         MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                         /s/ Jeremy A. Tigan

                                         Jack B. Blumenfeld (#1014)
  OF COUNSEL:                            Jeremy A. Tigan (#5239)
                                         1201 North Market Street
  Robert A. Appleby                      P.O. Box 1347
  Jeanne M. Heffernan P.C.               Wilmington, DE 19899
  Jon R. Carter                          (302) 658-9200
  KIRKLAND & ELLIS LLP                   jblumenfeld@mnat.com
  601 Lexington Avenue                   jtigan@mnat.com
  New York, NY 10022-4611
  (212) 446-4800                         Attorneys for Plaintiff

  January 3, 2019




                                        12
Case 1:18-cv-00937-CFC-MPT Document 31 Filed 01/03/19 Page 13 of 13 PageID #: 1881



                                 CERTIFICATE OF SERVICE

         I hereby certify that on January 3, 2019, I caused the foregoing to be electronically filed

  with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

  registered participants.

         I further certify that I caused copies of the foregoing document to be served on January 3,

  2019 upon the following in the manner indicated:

  Kelly E. Farnan, Esquire                                               VIA ELECTRONIC MAIL
  RICHARDS, LAYTON & FINGER, P.A.
  One Rodney Square
  920 North King Street
  Wilmington, DE 19801
  Attorneys for Defendant Honey Science Corp.

  Tara D. Elliott, Esquire                                               VIA ELECTRONIC MAIL
  LATHAM & WATKINS LLP
  555 Eleventh Street, NW, Suite 1000
  Washington, DC 20004
  Attorneys for Defendant Honey Science Corp.

  Lisa K. Nguyen, Esquire                                                VIA ELECTRONIC MAIL
  LATHAM & WATKINS LLP
  140 Scott Drive
  Menlo Park, CA 94025
  Attorneys for Defendant Honey Science Corp.

  Robert Steinberg, Esquire                                              VIA ELECTRONIC MAIL
  LATHAM & WATKINS LLP
  10250 Constellation Blvd., Suite 1100
  Los Angeles, CA 90067
  Attorneys for Defendant Honey Science Corp.



                                              /s/ Jeremy A. Tigan

                                              Jeremy A. Tigan (#5239)
